Citation Nr: 0628887	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for accrued benefits based 
on unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1950 until April 
1953.  He died in August 2003.  The appellant is the 
veteran's widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a January 2004 decision 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
denied entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in August 2003 and did not have a claim 
for VA benefits pending at the time of his death.

2.  The Board is unable to a reasonably estimate the 
veteran's unreimbursed medical expenses in the year of his 
death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met. 
38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5121(c) (West 2002 & 
West 2005); 38 C.F.R. § 3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to accrued 
benefits because the veteran was in his first year of receipt 
of VA pension and had he been properly notified, he would 
have submitted medical expenses prior to his death.  In the 
alternative, she avers that VAOCGP 12-94 provides that an 
award of accrued benefits may be retrospectively based on 
evidence in file at the date of a veteran's death.

The law and regulations governing claims for accrued benefits 
as applicable to this case state that upon the death of a 
veteran, his or her lawful surviving spouse may be paid 
periodic monetary benefits to which he or she was entitled at 
the time of death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 
(2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151 (2005).  A 
"claim" or application is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
any communication indicating an intent to apply for one or 
more benefits.  The benefit sought must be identified.  See 
38 C.F.R. § 3.155(a) (2005); see also Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a) (2005); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

A report of VA examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of such claim.  38 C.F.R.§ 3.157(a) and (b)(1) 
(2005).  The Board further notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that VA has 
constructive knowledge of documents generated by medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

A review of the claims folder demonstrates that by rating 
action dated in August 2002, the veteran was awarded special 
monthly pension based on the need for aid and attendance, 
effective from May 22, 2002.  An increased rating for 
service-connected bilateral unguis incarnates was also denied 
at that time.  The record contains voluminous private 
clinical records received between July and August in support 
of the claims.  

In a letter dated in September 2002, the veteran was informed 
that he could claim unreimbursed medical expenses which he 
paid after May 22, 2002.  He was advised that a claim for 
unreimbursed medical expenses should be submitted by 
December 31, 2004.  The veteran died in August 2003.  At the 
time of death, no claim for unreimbursed medical expenses had 
been received.  

In September 2003, VA form 21-8416, Request for Information 
Concerning Medical, Legal or Other Expenses, was received 
with documentation of monies paid between May 24, 2002 and 
June 2003.

The RO denied the appellant's claim on the basis that the 
veteran had no claim pending at the time of death.

In Conary v. Derwinski, 3 Vet. App. 109 (1992)(per curiam), 
the Court held that accrued benefits shall be paid upon a 
veteran's death if there existed "evidence in the file at 
[the] date of death . . . [of periodic monetary benefits] due 
and unpaid for a period not to exceed one year."  The Court 
explained that any information contained in a veteran's file 
upon his or her death which persuades VA that it has in its 
possession facts sufficient to determine the amount of 
accrued benefits owing, could reasonably be considered 
"evidence in the file at [the] date of death".

Subsequent to Conary, the Board requested an opinion from the 
VA General Counsel (GC) on the legal questions presented with 
respect to the Conary appeal and a companion case.  In the 
ensuing opinion, the VA General Counsel determined that an 
award of accrued benefits under 38 U.S.C. § 5121(a) may be 
based on logical inferences from information in the file at 
the date of the beneficiary's death.  See VAOPGCPREC 6-93, 59 
Fed. Reg. 4752 (1994).

In a subsequent opinion, VA General Counsel determined that 
where a veteran entitled to pension benefits had not 
submitted a yearly eligibility verification report prior to 
the date of his death, "[a]ccrued pension benefits may be 
allowed under 38 U.S.C. § 5121(a) on the basis that evidence 
in the file at the date of a veteran's death permitted 
prospective estimation of unreimbursed medical expenses, 
regardless of whether unreimbursed medical expenses were 
actually deducted prospectively from the veteran's income for 
purposes of determining pension entitlement prior to the 
veteran's death."  See VAOPGCPREC 12-94, 59 Fed. Reg. 54673 
(1994).  

VA has discretion to rely on an estimate that usual medical 
expenses will be incurred, where such an estimate can be 
based on a clear and reasonable expectation.  See VAOGCPREC 
12-94 (May 2, 1994).  Thus, the question at issue is whether 
the evidence on file at the time of the veteran's death 
created a clear and reasonable expectation of the usual 
medical expenses that were ultimately incurred.  

Because 2002 was the first year in which the veteran received 
pension benefits, there are no past eligibility verification 
reports or medical expense reports showing evidence of 
recurring, predictable, and reasonable estimable medical 
expenses to provide a basis for prospective computation of 
expenses.  VAOGCPREC 12-94 also provides, however, that there 
may also be situations in which, under the circumstances 
presented, medical expenses may be predicted with a 
reasonable degree of accuracy from the evidence in the file 
on a basis other than the recurring nature of the expenses.  
In such circumstances, the VA General Counsel stated that VA 
would not be precluded from basing an award of accrued 
benefits on consideration of nonrecurring medical expenses, 
if evidence in the file at the date of a veteran's death 
provided a basis for predicting the incurrence and amount of 
those expenses.

In the instant case, however, the evidence in the file at the 
time of the veteran's death consists only of extensive 
private medical records dating through May 2002 relating to 
medial treatment the veteran received for numerous complaints 
and disorders during the preceding years.  These records were 
generated more than a year before the veteran died in August 
2003.  Therefore, the Board is unable to a reasonably 
estimate the veteran's unreimbursed medical expenses in the 
year of death.  Under these circumstances, the Board 
concludes that the holding of VAOPGCPREC 12-94 does not apply 
in this case and entitlement to reimbursement of the 
veteran's unreimbursed medical expenses for the purpose of 
accrued benefits is not established.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(d) (4) (2005); VAOPGCPREC 6-93; 
VAOPGCPREC 12-94.

The Court has held that in a case where the law is 
dispositive, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426,430 (1994).  The appellant's claim must therefore be 
denied on this basis.

In deciding this issue, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.8.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2002) and its implementing 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, however, there is no reasonable 
possibility that any assistance from VA would aid the 
appellant in substantiating her claim.  Accordingly, the 
Board finds that VA is not required to assist in the 
development of the claim. 


ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


